Exhibit 10.3
FIRST AMENDMENT TO SUBLEASE
     THIS FIRST AMENDMENT TO SUBLEASE is made and entered into as of this 26th
day of March, 2010, by and between U.S. BANCORP, a Delaware corporation
(“Landlord”), and PIPER JAFFRAY & CO., a Delaware corporation formerly known as
U.S. Bancorp Piper Jaffray Inc. (“Tenant”).
RECITALS
     A.     Landlord, as sublandlord, and Tenant, as subtenant, are parties to
that certain Sublease Agreement dated September 18, 2003 (the “Sublease”),
relating to certain subleased premises situated in the building commonly known
as U.S. Bancorp Center in the City of Minneapolis, Hennepin County, Minnesota.
     B.     The Prime Lease (as defined in the Sublease) provides certain space
reduction options in favor of Landlord, as the tenant thereunder. Pursuant to
Section 3.4 of the Sublease, Landlord and Tenant allocated between Landlord and
Tenant the space eligible for reduction pursuant to such space reduction
options.
     C.     Tenant has notified Landlord that Tenant desires to exercise
reduction rights for space in excess of that so allocated to Tenant pursuant to
Section 3.4 of the Sublease. Landlord has agreed to allow Tenant to exercise
reduction rights for such excess space upon and subject to the terms and
conditions of this Amendment.
     D.     Landlord and Tenant now desire to amend the Sublease in connection
therewith as set forth below.
     Accordingly, Landlord and Tenant hereby agree as follows:

B-1



--------------------------------------------------------------------------------



 



     1.     Defined Terms. Defined terms used in this Amendment which are not
defined herein shall have the meanings respectively given them in the Sublease.
     2.     Reduction of Subleased Premises. Effective as of the Reduction Date
(defined below), Tenant shall surrender to Landlord approximately 79,822 square
feet of Rentable Area, consisting of all of the Rentable Area on Floor 7 of the
Building (consisting of approximately 40,041 square feet of Rentable Area) and
all of the Rentable Area on Floor 13 of the Building (consisting of
approximately 39,781 square feet of Rentable Area) (collectively, the “Reduction
Space”). Tenant shall surrender the Reduction Space to Landlord on or before the
Reduction Date in the condition required pursuant to Section 3.4 of the
Sublease. As used in this Lease, the “Reduction Date” shall mean the date that
the Reduction Space is no included as a part of the Prime Lease Premises as a
result of the Landlord’s exercise of the applicable Reduction Option pursuant to
Section 10 of the Prime Lease. Within ten (10) after receipt of the payment
described in Paragraph 4 below, Landlord shall effectively exercise the
applicable Reduction Option with respect to the Reduction Space so as to cause
the same to be no longer included as a part of the Prime Lease Premises (or the
Subleased Premises) as of the earliest date permitted therefor under the Prime
Lease (i.e., June 1, 2011). Prior to the Reduction Date, Tenant shall pay
directly to Prime Landlord any amounts payable pursuant to Section 10.4 of the
Prime Lease with respect to the Reduction Space.
     3.     Subleased Premises. From and after the Reduction Date, (a) the
Subleased Premises shall exclude the Reduction Space, and (b) Exhibit B to the
Sublease shall be deleted and replaced with First Amended Exhibit B attached
hereto. Landlord and Tenant acknowledge and agree that, subject to the further
terms and conditions of the Sublease, as of the Reduction Date (a) the Subleased
Premises shall consist of approximately 239,762 square feet of Rentable

 



--------------------------------------------------------------------------------



 



Area located on the 6th Floor and Floors 8 through 12 of the Building as
depicted on First Amended Exhibit B attached hereto, and (b) Subtenant’s
Proportionate Share shall be thirty-seven and 9/10 percent (37.9%).
     4.     Additional Consideration. Within ten (10) days after the mutual
execution and delivery of this Amendment, Tenant shall pay to Landlord the
amount of Three Hundred Thirty-Five Thousand Nine Hundred Fifty-Nine and 56/100
Dollars ($335,959.56) as additional consideration for the reduction of the area
of the Subleased Premises provided in the Amendment.
     5.     Waiver of Additional Rights. Except as otherwise provided in this
Amendment, Landlord and Tenant hereby waive any and all further rights and
obligations under Section 3.4 of the Sublease. Further, Landlord and Tenant
agree that Sections 3.1, 3.2, 3.3, 3.5, 3.6 and 3.7 of the Sublease are of no
further force or effect. Without limiting the generality of the foregoing
provisions of this Paragraph 5, Tenant acknowledges and agrees that it has no
further right to reduce or expand the area of the Subleased Premises pursuant to
Section 3 of the Sublease.
     6.     Microwave Dishes, Satellite Dishes and Antennas. Section 19 of the
Sublease is hereby amended by providing that for the remainder of the Sublease
Term Tenant’s allocation of rooftop space available to Landlord pursuant to
Article 39 of the Prime Lease shall be the rooftop space utilized by Tenant as
of the date of this Amendment.
     7.     Parking. The first sentence of Section 27 of the Sublease is hereby
amended to provide that from and after the Reduction Date, Tenant shall be
allocated one hundred eighteen (118) parking spaces in the Parking Garage
provided under Article 11 of the Prime Lease. Landlord and Tenant acknowledge
and agree that, as of the Reduction Date, the number of

 



--------------------------------------------------------------------------------



 



Allocated Spaces allocated to Tenant pursuant to Section 27 of the Sublease
shall be one hundred eighteen (118).
     8.     Application of Sublease Terms. Except to the extent inconsistent
with this Amendment and except to the extent that the specific terms of this
Amendment specifically address a topic, the terms and conditions of the Sublease
shall apply to the Sublease and the Subleased Premises as amended by this
Amendment. This Amendment shall be binding upon and inure to the benefit of
Landlord, Tenant and their respective successors and assigns.
     9.     Reaffirmation of Sublease. Except as specifically amended herein,
the terms and conditions of the Sublease remain unchanged and in full force and
effect.
[remainder of page intentionally left blank]
     Landlord and Tenant have executed this Amendment as of the day and year
first above written.
U.S. BANCORP
By: /s/ David K. Wright
       Its: Vice President
By: /s/Jeffrey W. Shea
Its: Vice President
       (LANDLORD)
PIPER JAFFRAY & CO.
By: /s/ Dean Nelson
       Its: Managing Director
       (TENANT)

 